Citation Nr: 0030322	
Decision Date: 11/20/00    Archive Date: 11/22/00	

DOCKET NO.  95-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to Department of Veterans Affairs outpatient 
dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from June 1936 to July 1964.  
An appeal has been taken from 1994 decisions by the 
Department of Veterans Affairs (VA) Medical Center in 
Minneapolis, Minnesota, which denied entitlement of the 
veteran to VA outpatient dental treatment.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
June 1999 when it was remanded for further action.  The 
originating agency confirmed and continued the prior denial 
and the veteran was sent a supplemental statement of the case 
in June 2000.  The case is again before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.  

2.  The veteran has established service connection for 
several conditions including residuals of colitis, rated 
30 percent disabling and residuals of a sacroiliac injury, 
rated 10 percent disabling.  

3.  The veteran had been in receipt of VA outpatient dental 
treatment as a Class III beneficiary for a number of years.  

4.  In 1994 the veteran submitted an application for VA 
outpatient dental treatment which was denied by the 
originating agency on the basis that his dental condition was 
not associated with or aggravating a service-connected 
disability and none of the other criteria for eligibility for 
VA dental treatment were met. 


CONCLUSION OF LAW

The veteran is not entitled to VA outpatient dental 
treatment.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 17.161 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record discloses that the veteran has established service 
connection for several conditions including residuals of 
colitis, rated 30 percent disabling and residuals of a 
sacroiliac injury, rated 10 percent disabling.  

The record further reflects that the veteran had been in 
receipt of VA outpatient dental treatment as a Class III 
beneficiary for a number of years.  

In May 1994 the veteran submitted an application for VA 
outpatient dental treatment and the request for treatment was 
denied by the originating agency.  It was held that his 
dental condition was not associated with or aggravating a 
service-connected disability and that none of the other 
criteria for favorable action in connection with his claim 
had been met.  The veteran appealed from the decision.  

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
§ 17.12(b) and 38 C.F.R. § 17.93 to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in 38 C.F.R.§  17.161, as follows:

(a) Class I.  Those having a service-connected 
compensable dental disability or condition may be 
authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory 
function.  

(b) Class II (1)(I) Those having a service-connected 
noncompensable dental condition or disability shown to 
have been in existence at the time of discharge or 
release from active service which took place after 
September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable 
condition but only if certain conditions are met. Class 
II (1)(ii) Those veterans discharged from their final 
period of service after August 12, 1981, who had 
reentered active service within 90 days after the date 
of a discharge or release from a prior period of active 
service may apply for treatment of service-connected 
noncompensable dental conditions relating to any such 
periods of service within 90 days from the date of their 
final discharge or release.  Class II(1)(iii) If a 
disqualifying discharge or release has been corrected by 
competent authority, application may be made within 90 
days after the date of correction.  Class II(2)(I) Those 
having a service-connected noncompensable dental 
condition or disability shown to have been in existence 
at time of discharge or release from active service, 
which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition but only if certain 
conditions are met. Class II (2)(ii) Those veterans 
discharged from their final period of service before 
August 13, 1981 who had reentered active service within 
one year fro the date of a prior discharge or release, 
may apply for treatment of service-connected 
noncompensable dental conditions relating to any such 
prior period of service within one year of their final 
discharge or release. 

(c) Class II (a).  Those having a service-connected 
noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or service 
trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  

(d) Class II (b).  Those having a service-connected 
noncompensable dental condition or disability and who 
had been detained or interned as prisoners of war for a 
period of less than 90 days may be authorized any 
treatment as reasonably necessary for the correction of 
such service-connected dental condition or disability.  

(e) Class II (c).  Those who were prisoners of war 
90 days or more as determined by the concerned military 
service department may be authorized any needed dental 
treatment.  

(f) Class II (r).  Any veteran who had made prior 
application for and received dental treatment from the 
VA for noncompensable dental conditions but was denied 
replacement of missing teeth which were lost during a 
period of service prior to his or her last period of 
service may be authorized such previously denied 
benefits if certain conditions are met.  

(g) Class III.  Those having a dental condition 
professionally determined to be aggravating disability 
from an associated service-connected condition or 
disability may be authorized dental treatment for only 
those dental conditions which, in sound professional 
judgment, are having a direct and material detrimental 
effect upon the associated basic condition or 
disability.  (h) Class IV.  Those whose service-
connected conditions are rated at 100 percent by a 
schedular evaluation or who are entitled to the 
100 percent rate by reason of individual unemployability 
may be authorized any needed dental treatment.  
(i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31 
may be authorized such dental services as are 
professionally determined necessary for any of the 
reasons enumerated in 38 C.F.R. § 17.47(g).  (j) Class 
VI.  Any veteran scheduled for admission or otherwise 
receiving care in services under Chapter 17 of 
38 U.S.C.A. may receive outpatient dental care which is 
medically necessary, i.e., for a dental condition 
clinically determined to be complicating a medical 
condition currently under treatment.

The record reflects that the veteran had been in receipt of 
VA outpatient dental treatment for a number of years as a 
Class III beneficiary, that is, an individual having a dental 
condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability.  However, his 1994 application for VA outpatient 
dental treatment was reviewed by the originating agency and 
it was determined that his dental condition was not 
aggravating any of his service-connected disabilities.  
Accordingly, his application for VA outpatient dental 
treatment was denied.  

The record does not indicate that the veteran meets any of 
the other criteria for entitlement to VA outpatient dental 
treatment; that is, he does not have a service-connected 
compensable dental disability; he does not have a service-
connected noncompensable dental condition adjudicated as 
resulting from combat wounds or service trauma; he was not 
held as a prisoner of war; his service-connected disabilities 
are not rated at 100 percent disabling either on a schedular 
basis or on a basis of individual unemployability; and he is 
not participating in a VA rehabilitation program.  Thus, none 
of the criteria for favorable action in connection with his 
claim under 38 C.F.R. § 17.161 have been met.

In the veteran's substantive appeal in November 1994 he 
indicated that for the previous eight years he had received 
treatment at the VA dental clinic 31 times.  He stated that 
while he had never been officially informed of the reason for 
his eligibility, it was his understanding that the treatment 
had been authorized to prevent an aggravation or recurrence 
of his colon disability.  He maintained it was difficult for 
him to understand how suddenly, without prior notice, his 
eligibility for dental treatment was terminated.  

The Board notes, however, that under VA medical guidelines, 
VHA Manual-1, Part 1, Paragraph 19.06(f) Class III 
beneficiaries are those having a dental condition 
professionally determined by the VA to be currently 
aggravating a service-connected medical condition are 
eligible for dental care to satisfactorily resolve the 
problem.  That paragraph provides that each episode of dental 
care will be based upon a clinical judgmental decision.  
Thus, the fact that the veteran had been receiving VA 
outpatient dental treatment in the past would not be 
determinative with regard to the question of his current 
entitlement to VA outpatient dental treatment which must be 
based on the current facts.  As indicated previously, the 
veteran's 1994 claim was reviewed by the originating agency 
and it was held that his dental condition was not associated 
with or aggravating any of his service-connected disabilities 
and he therefore did not qualify for VA outpatient dental 
treatment as a Class III beneficiary.  The veteran has not 
provided any independent, objective evidence to the contrary.  
The evidence in the Board's judgment is insufficient to 
establish that the veteran has a current dental condition 
that is associated with or aggravating a service-connected 
disability.  Thus, under the circumstances an allowance of 
the veteran's appeal in this case is not in order.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to VA outpatient dental treatment is not 
established.  The appeal is denied.



		
ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals






